Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended and cancelled as follows: 1.  (Currently Amended) A system comprising:a frame that comprises:              a backbone, the backbone defining a backbone longitudinal axis;              a handle coupled to the backbone, the handle having a handle longitudinal axis that is substantially parallel to the backbone longitudinal axis, the handle positioned to allow a user to lift and position the frame;              an actuator coupled to the backbone, the actuator defining an actuator longitudinal axis, the actuator longitudinal axis substantially parallel to the backbone longitudinal axis; [[and]]              a base coupled to the backbone, the base defining a plurality of attachment apertures, the base defining a single vehicle part aperture, the single vehicle part aperture having a substantially circular cross section, the base having a block shape with a first rectangular cross section along a longitudinal axis of the base and a second rectangular cross section along a latitudinal axis of the base that is perpendicular to the longitudinal axis of the base; [[and]]single vehicle part aperture when the vehicle component is engaged with the frame[[.]];              and an attachment releasably coupleable to the base, the attachment comprising a plurality of prongs, each of the plurality of prongs spaced to engage with a corresponding aperture of a plurality of attachment apertures defined by the base, wherein the attachment provides an aperture or surface that facilitates application of pressure to the vehicle part.2.  (Cancelled)3.  (Currently Amended) A system comprising:a frame that comprises:              a backbone, the backbone defining a backbone longitudinal axis;              a handle coupled to the backbone, the handle having a handle longitudinal axis that is substantially parallel to the backbone longitudinal axis, the handle positioned to allow a user to lift and position the frame;              an actuator coupled to the backbone, the actuator defining an actuator longitudinal axis, the actuator longitudinal axis substantially parallel to the backbone longitudinal axis;              a base coupled to the backbone, the base defining a plurality of attachment apertures, the base defining a single vehicle part aperture, the single vehicle part aperture having a substantially circular cross section, the base having a block shape with a first rectangular cross section along a longitudinal axis of the base and a second rectangular cross section along a latitudinal axis of the base that is perpendicular to the longitudinal axis of the base;wherein the frame is positionable on a vehicle component such that a portion of the vehicle component is positioned between the actuator and the base, the actuator constructed to apply pressure to the vehicle component to remove or install a vehicle part, wherein a portion of the vehicle part is received by the single vehicle part aperture when the vehicle component is engaged with the frame; andA system comprising:a frame that comprises:              a backbone, the backbone defining a backbone longitudinal axis;              a handle coupled to the backbone, the handle having a handle longitudinal axis that is substantially parallel to the backbone longitudinal axis, the handle positioned to allow a user to lift and position the frame;              an actuator coupled to the backbone, the actuator defining an actuator longitudinal axis, the actuator longitudinal axis substantially parallel to the backbone longitudinal axis;              a base coupled to the backbone, the base defining a plurality of attachment apertures, the base defining a single vehicle part aperture, the single vehicle part aperture having a substantially circular cross section, the base having a block shape with a first rectangular cross section along a longitudinal axis of the base and a second rectangular cross section along a latitudinal axis of the base that is perpendicular to the longitudinal axis of the base;wherein the frame is positionable on a vehicle component such that a portion of the vehicle component is positioned between the actuator and the base, the actuator constructed to apply pressure to the vehicle component to remove or install a vehicle part, wherein a portion of the vehicle part is received by the single vehicle part aperture when the vehicle component is engaged with the frame; and
5.  (Cancelled)6.  (Cancelled)7.  (Cancelled)

Allowable Subject Matter
Claims 1, 3, 4, 8-17 are allowed over the closest prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723